DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received November 18, 2020 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments, see Remarks pgs. 6-12, filed November 18, 2020, with respect to claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20130209348A1 (Ludvik) and further in view of CN102683649A (Guan) (corresponding to English equivalent translation).have been fully considered but they are not persuasive.

First, Applicant argues the prior art of record (Ludvik) does not disclose a method of preparing an anode slurry that comprises the steps, inter alia, of dispersing a porous carbon aerogel (that has already been formed) to form a first suspension and then dispersing a silicon-based material in the first suspension, as recited in claim 1. Remarks 7. 
Examiner disagrees. It is noted, that the porous carbon aerogel recited in claim 1 does not indicate that the aerogel is carbonized or pyrolyzed (i.e that is already formed). Therefore, the claimed carbon aerogel recited in claim 1 is the “polymer gel” taught by Ludvik. In addition, Ludvik does teach in [0182-184]  the method of forming the claimed aerogel. 

Applicant additionally argues, that Ludvik is silent in regards to step 2-dispersing a silicon based material…etc. Remarks 8. 


Applicant argues -in the present invention, the silicon-based material only diffuses into in the pores of the porous carbon aerogel without attaching itself to said aerogel. See paragraph [0065] of the instant specification and the silicon-based material is not bonded or fused to the porous carbon aerogel, for only then would the silicon-based material have space to expand in the pores. To support this, applicant further argues neither Ludvik nor Guan suggests an anode slurry wherein a silicon-based material is dispersed freely in the pores, unbound to the porous carbon aerogel. Therefore, a person skilled in the art would not gain any inspiration or suggestion to adopt this claimed ratio to facilitate the dispersion and diffusion of the silicon-based material into the pores of the porous carbon aerogel. Remarks 8-10. 
Examiner disagrees. Applicant is reminded, that this particular limitation (i.e. dispersed freely in the pores, unbound to the porous carbon aerogel)  is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant also argues that Guan does not teach the steps 1 and 2 or the recited claims. Remarks 10. 
Examiner disagrees. Applicant is reminded, steps 1 and 2 are rejected using Ludvik and not Guan. Thus this point is moot.

Applicant argues that the purpose of this ratio is clearly stated in the instant specification. In order for the silicon-based material to diffuse and to provide sufficient space for 
Examiner disagrees. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues claim 1 and dependent claims are not obvious over Ludvik in view of Guan as they do not provide a reason or motivation that would have led one of ordinary skill in the art to 1)adopt steps 2)amend claim 1 to incorporate the amended language reciting the ratio range. Remarks 11-12. 
Examiner disagrees. It is noted, both references teach how to prepare carbon silicon anode material for a lithium battery using the same materials as claimed. Therefore, it would have been obvious to one of ordinary skill in the art to have used Ludvik in view of Guan.  Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  


Examiner disagrees. This point is moot, as the previous rejection did not address the amended claimed language. And, the rejection below has been updated to incorporate the newly added claimed limitations. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claim 10, recites in part “10nm to 500nm, in which the range of 250-500nm is broader than the range recited in claim 1, recited in part “the ratio of 2:1 to 20:1 –calculates the upper part of the ratio to be 500nm / 2= 250nm (2:1), and the lower part of the ratio is 80nm/20nm= 4nm (20:1)”. 
The specification [0066], discloses “the average pore size of the porous carbon aerogel is from about 80 nm to about 500 nm, from about 80 nm to about 400 nm, from about 80 nm to about 300 nm, from about 80 nm to about 200 nm, from about 80 nm to about 150 nm, from about 100 nm to about 350 nm, from about 100 nm to about 300 nm, or from about 100 nm to about 200 nm. In certain embodiments, the average pore size of the porous carbon aerogel is less than 500 nm, less than 400 nm, less than 300 nm, less than 200 nm, less than 150 nm, or less than 100 nm. In some embodiments, the pore size of the porous carbon aerogel is greater than 400 nm, greater than 300 nm, greater than 200 nm, or greater than 100 nm.” Further [0021] of the instant specification discloses “some embodiments, the ratio of the pore size of the porous carbon aerogel to the particle size of the silicon-based material is from about 2:1 to about 20:1. In certain embodiments, the ratio of the pore size of the porous carbon aerogel to the particle size of the silicon-based material is from about 2:1 to about 10:1.” However, claim 1 recites “2:1 to 20:1,” therefore, is narrower than the range recited in claim 2.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 10 recites the broad recitation range of 250nm-500nm is broader than the range recited in claim 1, recited in part “the ratio of 2:1 to 20:1 –calculates the upper part of the ratio to be 500nm / 2= 250nm (2:1), and the lower part of the ratio is 80nm/20nm= 4nm (20:1)”.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In particular, the range disclosed in claim 10 recites the broad recitation range of 250nm-500nm is broader than the range recited in claim 1, recited in part “the ratio of 2:1 to 500nm / 2= 250nm (2:1), and the lower part of the ratio is 80nm/20nm= 4nm (20:1)”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20130209348A1 (Ludvik) and further in view of CN102683649A (Guan) (corresponding to English equivalent translation).

Regarding claim 1, Ludvik teaches methods for preparation of polymer particles in gel form and carbon materials made therefrom [abs], and these methods and processes can be used to prepare anode material [0006].  Ludvik  discloses theses preparations are via an emulsion or suspension process [0020]; the steps of: 1) dispersing a porous carbon aerogel in a solvent to form a first suspension [0023, 0026, 0182; 0343, i.e. polymer gel]; 2) dispersing a silicon-based material in the first suspension to form a second suspension [0224; 0293, 0495 homogenizing the second suspension by a homogenizer to form a homogenized second suspension [0495]; 4) dispersing a binder material in the homogenized second suspension to form a third suspension [0496]; wherein the porous carbon aerogel has an average pore size from  80 nm to  500 nm [0189-191, 0271; i.e pore size greater than 50nm, which falls within the claimed range]. Ludvik discloses the use of hard carbon [0494], however is silent in regards to step 5) dispersing a carbon active material in the third suspension to form the anode slurry. Guan teaches a similar method as to Ludvik and discloses a method for preparing a lithium ion battery carbon silicon anode material [abs, Example 2 para 0035].  Guan teaches the carbon active material used in the method preparation of the anode is graphite [0011-0017]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode slurry preparation to further include the graphite as taught by Guan. The motivation for doing so would have been that graphite is known to have good cycle efficiency, small volume expansion of lithium insertion and long cycle life [0004].
Ludvik teaches the pore size of the porous carbon aerogel to be greater than 50nm [0189-191, 0271], however is silent in regards to the particle size of the silicon based material. Guan teaches the silicon particle size to be 50-100nm [Guan 0025]. Therefore, Ludvik in view of Guan disclose the range of the claimed ratio of the pore size of the porous carbon aerogel to the particle size of the silicon-based material is from  2:1 to 20:1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the particle size taught by Guan to the porous carbon aerogel of Ludvik in the size ratio 

Regarding claim 3, Ludvik is silent in regards to the porous carbon aerogel has an average particle size from 100 nm to 1µm. Guan teaches the particle size to 5-20nm, which falls within the claimed range [Guan 0014]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the particle size taught by Guan for the porous carbon aerogel of Ludvik, as there would be a reasonable expectation of success  using the particle size disclosed by Guan. The motivation for doing so would have been so the particles can evenly attach to the surface of the silicon and graphite, which can ultimately improve the cycle stability [Guan 0020].
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   


Regarding claim 4, Ludvik discloses a variety of porosity ranges [0372, 0388], all which fall with the claimed range of the porosity of the porous carbon aerogel is from  50% to  90%.
Regarding claim 5, Ludvik teaches wherein the specific surface area of the porous carbon aerogel is from 100 m2/g to 1,500 m2/g [0340]. 
Regarding claim 6, Ludvik teaches wherein the density of the porous carbon aerogel is from  0.01 g/cm3 to 0.9 g/cm3 [0354].
Regarding claim 7, in regards to the claimed recitation of “wherein the electrical conductivity of the porous carbon aerogel is from 1 S/cm to 30 S/cm,” this is considered an 
Regarding claim 8, Ludvik teaches the solvent is selected from the group consisting of water, ethanol, isopropanol, methanol, acetone, n-propanol, t-butanol, N- methyl-2-pyrrolidone, and combinations thereof [0246, 0277 i.e water].
Regarding claim 9, Ludvik teaches the silicon-based material is selected from the group consisting of Si, SiOx, Si/C, SiOx/C, Si/M, and combinations thereof, wherein each x is independently from 0 to 2; M is selected from an alkali metal, an alkaline- earth metal, a transition metal, a rare earth metal, or a combination thereof, and is not Si [i.e. Si-0224, 0495].
Regarding claim 10, Ludvik is silent in regards to the silicon-based material has an average particle size from 10 nm to 500 nm. Guan teaches the size to be 50-100nm , which falls within the claimed range [Guan 0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the silicon particle size in the range taught by Guan to the anode slurry of Ludvik. The motivation for doing so would be so the particles can evenly attach to the surface to the carbon aerogel which can ultimately improve the cycle stability [Guan 0020]. In addition, please refer to the discussion above in regards to claimed ranges in the 35 USC § 112 rejection.

Regarding claim 11, Ludvik is silent in regards the silicon-based material has an average particle size from 30 nm to 200 nm, Guan teaches it to be 50-100nm , which falls within the claimed range [Guan 0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the silicon particle size in the range taught by Guan to the anode slurry of Ludvik. The motivation for doing so would be so the particles can evenly attach to the surface to the carbon aerogel which can ultimately improve the cycle stability [Guan 0020].
Regarding claim 12, Ludvik discloses various weight ratios of the silicon based material and the carbon aerogel [0391-400], all which fall within the claimed ranges of the silicon-based material to the porous carbon aerogel is from 1:1 to 10:1. It is noted in para [0011-0012] carbon materials used in the method is referred to carbon aerogels.
Regarding claim 13, Ludvik discloses various weight ratios of the silicon based material and the carbon aerogel [0391-400], all which fall within the claimed ranges of the silicon-based material to the porous carbon aerogel is from 5:1 to  10:1. . It is noted in para [0011-0012] carbon materials used in the method is referred to carbon aerogels.


Regarding claim 15, Ludvik teaches the pore size of the porous carbon aerogel to be greater than 50nm [0189-191, 0271], however is silent in regards to the particle size of the silicon based material. Guan teaches the silicon particle size to be 50-100nm [Guan 0025]. Therefore, Ludvik in view of Guan disclose the range of the claimed ratio of the ratio of the pore size of the porous carbon aerogel to the particle size of the silicon-based material is from  2:1 to  10:1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the particle size taught by Guan to the porous carbon aerogel of Ludvik in the size ratio disclosed, as there would be a reasonable expectation of success  using the particle size disclosed by Guan. The motivation for doing so would have been so the particles can evenly attach to the surface to the carbon aerogel which can ultimately improve the cycle stability [Guan 0020].

Regarding claim 16, Ludvik teaches numerous ranges of the amount of porous carbon aerogel that can be used compared to solvent, ranging from 0.05-3% weight, all which fall within the claimed range of 0.10% to 5% by weight, based on the total weight of the first suspension 

Regarding claim 17, Ludvik discloses the silcon based material (i.e. electrochemical modifier) can be used from 0.5%-99-5% therefore falls within the claimed range of 1% to 10% by weight, based on the total weight of the second suspension [0365]. The prior art discloses the electrochemical modifier to be silicon [0085]. 
Regarding claim 18, Ludvik teaches the binder material is selected from the group consisting of styrene-butadiene rubber, acrylated styrene-butadiene rubber, acrylonitrile copolymer, acrylonitrile-butadiene rubber, nitrile butadiene rubber, acrylonitrile- styrene-butadiene copolymer, acryl rubber, butyl rubber, fluorine rubber, polytetrafluoroethylene, polyethylene, polypropylene, ethylene/propylene copolymers, poly butadiene, polyethylene oxide, chlorosulfonated polyethylene, polyvinylpyrrolidone, polyvinylpyridine, polyvinyl alcohol, polyvinyl acetate, polyepichlorohydrin, polyphosphazene, polyacrylonitrile, polystyrene, latex, acrylic resins, phenolic resins, epoxy resins, carboxymethyl cellulose, hydroxypropyl cellulose, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylcellulose, cvanoethylsucrose, polyester, polyamide, polyether, polyimide, polycarboxylate, polycarboxylic acid, polyacrylic acid, polyacrylate, polymethacrylic acid, polymethacrylate, polyacrylamide, polyurethane, fluorinated polymer, chlorinated polymer, a salt of alginic acid, polyvinylidene fluoride, poly (vinylidene fluoride)-hexafluoropropene, and combinations thereof [0139, 0496].
Regarding claim 19, Ludvik is silent in regards to the carbon active material. Guan teaches the carbon active material used in the method preparation of the anode is graphite [0011-0017]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode slurry preparation to further include the graphite as taught by Guan. The motivation for doing so would have been that 

Regarding claim 20, Ludvik is silent in regards to the particle size of the carbon active material. Guan teaches the particle size of the carbon active material to be between 60-90nm [0017], however is silent with the range to be from 1 µm to a 20 µm. Before the effective filing date it would have been obvious to use the claimed range of the carbon active material to be between 1 µm to a 20 µm. The motivation for doing so would have been to select a workable range of the carbon active material in the particle size as claimed for the preparation of the anode active material which is prepared using the claimed ranges of all the materials recited in claim 1 above as well as the particle size of the carbon active material as claimed herewith will result in a  uniform particle size distribution, high specific surface area, high specific capacity and good cycle performance [0030].

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record does not teach the recitation claimed in claim 2, “porous carbon aerogel is selected from the group consisting of a “carbonized resorcinol-formaldehyde aerogel, a carbonized phenol-formaldehyde aerogel, a carbonized melamine-resorcinol-formaldehyde aerogel, a carbonized phenol-melamine-formaldehyde aerogel, a carbonized 5- methylresorcinol-formaldehyde aerogel, a carbonized phloroglucinol-phenol-formaldehyde aerogel, a graphene aerogel, a carbon nanotube aerogel, a nitrogen-doped carbonized resorcinol-formaldehyde aerogel, a nitrogen-doped graphene aerogel, a nitrogen-doped carbon nanotube aerogel, a sulphur-doped carbonized resorcinol-formaldehyde aerogel, a sulphur-doped graphene aerogel, a sulphur-doped carbon nanotube aerogel, a nitrogen and sulphur co-doped carbonized resorcinol-formaldehyde aerogel, and combinations thereof .”. The specification specifies on page 6 [0030-0032] that the term "carbon aerogel" refers to a highly porous carbon-based material. Some non-limiting examples of the carbon aerogel include a carbonized aerogel such as a carbonized resorcinol-formaldehyde aerogel and a nitrogen-doped carbonized resorcinol- formaldehyde aerogel; a graphene aerogel; and a carbon nanotube aerogel; The term "carbonized aerogel" refers to an organic aerogel which has been 
subjected to pyrolysis in order to decompose or transform the organic aerogel composition to at least substantially pure carbon; The term "pyrolyze" or "pyrolysis" or "carbonization" refers to the decomposition or transformation of an organic compound or composition to pure or substantially pure carbon caused by heat. The closest prior art is US20130209348A1 (Ludvik) and further in .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729